DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 16-25) in the reply filed on 11/18/2021 is acknowledged.
Claims 26-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021. Examiner suggest cancellation of the withdrawn claims in applicant’s response to expedite prosecution.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a sensor element and the components it includes however, it does not describe an improvement to the art made by the invention. Furthermore, examiner suggest removal of the “method of making” description to align with the elected claims. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites at least one temperature dependent resistance comprising a first temperature dependent resistance and at least one second temperature dependent resistance. As only one temperature dependent resistance has been claimed, the at least one temperature dependent resistance can’t include a separate respective second temperature dependent resistance.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cerino Mario DE102013011157 (hereinafter “Cerino”) in view of Kavlico GMBH EP2554964 (hereinafter “Kavlico”).
Regarding claim 16, Cerino discloses a sensor element (sensor element-10) comprising: a main part (body-12) with a membrane (membrane-16) and an edge zone (See Fig 4 which shows an interruption (35) separating the membrane from an edge zone area on the outer edge of the interruption) arranged around the membrane; and an electrically conductive layer (active area-21) having a first region arranged over the membrane of the main part and a second region arranged over the edge zone of the main part (Fig 4, Paragraph 0023 and 0084), wherein the membrane is a pressure-sensitive zone of the main part such that the membrane is configured to undergo deformation as a function of a pressure differential between an upper side and an underside of the membrane (Paragraph 0034 and 0074), wherein the edge zone is a pressure-insensitive zone of the main part (outer edge of interruption is separated from the active area).

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kavlico into Cerino for the purpose of increasing temperature accuracy. The modification would ensure that the temperature sensor measurement is not altered by pressure acting on the temperature resistor.
Regarding claim 17, the combination of Cerino and Kavlico disclose the sensor element according to claim 16. 
Furthermore, Cerino discloses the electrically conductive layer (active area-21), in the first region and in the second region, is constituted of the same material. (Fig 4 and 9, Paragraph 0083-0085, and 0104-0107)
Regarding claim 18, Cerino discloses the electrically conductive layer (active area-21) is structured in the second region such that the electrically conductive layer comprises a first and a second contact surface for external contact-connection. (Fig 4 and 9, Paragraph 0083-0085, and 0104-0107)
However, Cerino fails to disclose connection of the at least one temperature-dependent resistance in the second region. Kavlico discloses connection of the at least one temperature-
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kavlico into Cerino for the purpose of increasing temperature accuracy. The modification would ensure that the temperature sensor measurement is not altered by pressure acting on the temperature resistor.
Regarding claim 19, Cerino discloses the electrically conductive layer (active region-21) is structured in the second region such that a resistor forms a printed conductor connected to the first and the second contact surface. (Fig 4 and 9, Paragraph 0094-0097 and 108)
However, Cerino fails to disclose at least one temperature-dependent resistance. Kavlico disclose at least one temperature-dependent resistance (Resistor element-15). (Fig 3, Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kavlico into Cerino for the purpose of increasing temperature accuracy. The modification would ensure that the temperature sensor measurement is not altered by pressure acting on the temperature resistor.
Regarding claim 20, Cerino discloses the printed conductor of the resistance is arranged between the first and second contact surface, and wherein a width of the printed conductor is smaller than a width and/or a length of the first and second contact surface. (Fig 4, Paragraph 0044-0045, 0084, 0094-0097 and 0108)
However, Cerino fails to disclose at least one temperature-dependent resistance. Kavlico disclose at least one temperature-dependent resistance (Resistor element-15). (Fig 3, Paragraph 0031).

Regarding claim 21, Cerino discloses the at least one comprises a first resistance and at least one second resistance, and wherein the first and at least one second resistance have a different width and/or a different length of their respective printed conductor(See Fig 4 which defines Resistors (R1-R4)). (Fig 4, Paragraph 0044-0045, 0084, 0094-0097 and 0108)
However, Cerino fails to disclose at least one temperature dependent resistance. Kavlico disclose at least one temperature-dependent resistance (Resistor element-15). (Fig 3, Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kavlico into Cerino for the purpose of increasing temperature accuracy. The modification would allow for taking into account the temperature and adjusting the pressure measurement based on the temperature.
Regarding claim 22, the combination of Cerino and Kavlico disclose the sensor element according to claim 16. 
Furthermore, Cerino discloses the electrically conductive layer (active area-21) is structured in the first region such that the electrically conductive layer in the first region comprises at least one pressure-dependent resistance. (See Fig 4, Paragraph 0075-0077)


Regarding claim 23, the combination of Cerino and Kavlico disclose the sensor element according to claim 16. 
Furthermore, Cerino discloses the first and second regions of the electrically conductive layer (active area-21) are electrically isolated from one another by an insulating zone (interruptions 34 and 37). (See Fig 4, Paragraph 0084-0087)
Regarding claim 24, the combination of Cerino and Kavlico disclose the sensor element according to claim 16. 
Furthermore, Cerino discloses the electrically conductive layer (active area-21) is structured in the first region such that the electrically conductive layer in the first region comprises a plurality of pressure-dependent resistances, and wherein the plurality of pressure-dependent resistances forms a resistance bridge. (See Fig 4, Paragraph 0075-0077 and 0084-0087)
Regarding claim 25, the combination of Cerino and Kavlico disclose the sensor element according to claim 16. 
Furthermore, Cerino discloses the first region of the electrically conductive layer (active area-21) is subdivided into a plurality of segments, wherein two respectively adjoining segments are electrically connected to one another by one of the pressure-dependent resistances, wherein a surface area of the segments is greater than a surface area of the pressure- dependent resistances (Resistors- (R1-R4)), and wherein the pressure-dependent resistances are respectively formed as a path which is defined by interruption  of the first region of the electrically conductive layer by which two adjoining segments are electrically connected.  (See Fig 4, Paragraph 0075-0077 and 0084-0088)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855